Citation Nr: 1455999	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-31 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

2.  Whether the reduction of the rating for prostate cancer, status post prostatectomy with residual stress incontinence and erectile dysfunction, from 100 percent to 20 percent, effective June 1, 2009 was proper.  

3.  Entitlement to a rating in excess of 40 percent for prostate cancer, status post prostatectomy with residual stress incontinence and erectile dysfunction effective from June 1, 2009 to July 26, 2010.

4.  Entitlement to a rating in excess of 60 percent for prostate cancer, status post prostatectomy with residual stress incontinence and erectile dysfunction on or after July 27, 2010. 

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence in remission. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1969 to November 1970, to include service in the Republic of Vietnam from December 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This case was previously remanded by the Board in September 2014 in order to afford the Veteran a Board hearing as requested in a November 2010 Substantive Appeal.  Correspondence from the Veteran received by the Board subsequent to the September 2014 Remand indicates the Veteran wishes to withdraw his request for a Board hearing.  As such, the Veteran's file was returned to the Board for appellate review.  

To date, no VA Form 646 or equivalent from the Veteran's current representative, National Association for Black Veterans, Inc., has been submitted regarding the issues on appeal.  38 C.F.R. § 20.600 (2014).  The purpose of VA Form 646 (Statement of Accredited Representative in Appealed Case) is to give a claimant's representative the opportunity to review an appeal and submit a statement regarding the appeal prior to certification to the Board.  VA Adjudication Procedure Manual (M21-1MR), Part I, Chapter 5, Section F, Paragraph 25.b.  The RO made requests in September 2010, May 2012, and February 2013 to the Veteran's representative to complete the VA Form 646 and submit additional arguments on the Veteran's behalf, but the Veteran's representative has failed to respond.  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.  

Subsequent to the March 2009 rating decision, which reduced the Veteran's disability rating for residuals of prostate cancer, the Veteran initiated an appeal regarding the rating reduction issue.  During the intervening time period, the RO, on the basis of newly submitted evidence, issued a rating decision in August 2010, in which the Veteran's disability evaluation, then-currently rated at 20 percent disabling, was increased to 40 percent disabling, effective June 1, 2009, and to 60 percent disabling, effective July 27, 2010.  In summary, the Veteran's disability evaluation for residuals of prostate cancer has been staged as follows:  100 percent disabling from December 26, 2007, to May 30, 2009; 40 percent disabling from June 1, 2009, to July 26, 2010; and 60 percent disabling from June 27, 2010, thereafter.  Accordingly, the Veteran's current claim on appeal was recharacterized as whether the reduction of the rating for prostate cancer, status post prostatectomy with residual stress incontinence and erectile dysfunction, from 100 percent to 40 percent effective from June 1, 2009, and to 60 percent effective from July 27, 2010, was proper.  

In the January 2010 rating decision, referenced above, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  While the Veteran filed a timely Notice of Disagreement for the issue of service connection for hypertension, the Veteran did not file a Notice of Disagreement regarding entitlement to TDIU.  As such, the Board finds an appeal regarding the issue of entitlement to TDIU has not been initiated.  In addition, the Board finds that the issue of entitlement to TDIU has not been otherwise reasonably raised by the evidence of record.  As such, the issue of TDIU is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issue of entitlement to an initial rating in excess of 30 percent for PTSD with alcohol dependence in remission is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced neither a vascular injury or disease in service nor chronic symptoms of hypertension during service.

2.  Symptoms of hypertension have not been continuous since separation from service, and hypertension did not manifest to a compensable degree in the year following separation from service.  

3.  Current hypertension is not causally or etiologically related to service.

4.  In a June 2008 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent rating, effective December 26, 2007.

5.  In a December 2009 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected prostate cancer disability from 100 percent to 20 percent.  After the proposed reduction, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  

6.  In a March 2009 rating decision, the RO discontinued the 100 percent rating for a prostate cancer disability and assigned a 20 percent disability rating for voiding dysfunction residuals, effective June 1, 2009.  

7.  In an August 2010 rating decision, the RO granted an increased rating of the Veteran's service-connected residuals of prostate cancer to 40 percent from June 1, 2009, to July 26, 2010, and to 60 percent from July 27, 2010, thereafter.  

8.  On or after June 1, 2009, the evidence of record does not establish local reoccurrence or metastasis of the service-connected prostate cancer. 

9.  From June 1, 2009, to July 26, 2010, the Veteran's residuals of prostate cancer manifested in a voiding dysfunction requiring the wearing of absorbent pads that must be changed two to four times per day, and erectile dysfunction without penile deformity.  

10.  From July 27, 2010, thereafter, the Veteran's residuals of prostate cancer manifested in a voiding dysfunction requiring the wearing of absorbent pads that must be changed more than four times per day, and erectile dysfunction without penile deformity. 

11.  Throughout the entire rating period under appeal, the Veteran's prostate disability has not manifested in erectile dysfunction with penile deformity or renal dysfunction with constant albuminuria with some edema; a definite decrease in kidney function; hypertension with diastolic pressures predominantly 120 mm Hg or more; persistent edema and albuminuria with BUN 40 to 80 mg% or creatine 4 to 8 mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation in exertion; requiring regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria, BUN more than 80 mg%, creatine more than 8 mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The March 2009 rating decision, which reduced the Veteran's prostate cancer rating from 100 percent, effective June 1, 2009, was proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

3.  From June 1, 2009, to July 26, 2010, the criteria for a rating in excess of the 40 percent currently assigned have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.115a, 4.115b, Diagnostic Codes 7522, 7528 (2014).

4.  From July 27, 2010, thereafter, the criteria for a rating in excess of the 60 percent currently assigned have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.115a, 4.115b, Diagnostic Codes 7522, 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Regarding the issue of entitlement to service connection for hypertension, the RO provided notice to the Veteran in October 2009, prior to the initial adjudication of this claim in January 2010.  The October 2009 letter provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice letter also included provisions for disability ratings and for the effective date of the claim.  

Regarding the issue of whether the rating reduction for residuals of prostate cancer was proper, this claim is governed by the regulatory provisions pertaining to rating reductions, which contain notification and due process requirements that fall outside the ambit of the VCAA.  See 38 C.F.R. § 3.105(e), (i); see also, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  Those particular requirements are discussed in the Board's analysis below.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA treatment records, the Veteran's statements, and other lay evidence submitted by the Veteran in support of the appeal.  

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran was afforded medical examinations in July 2008 and July 2010 in connection with the rating reduction for residuals of prostate cancer.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the Board finds that VA examinations provided to the Veteran were adequate with regard to the claim of the propriety of the rating reduction for residuals of prostate cancer.  The opinions expressed within the reports considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue of the propriety of the rating reduction for residuals of prostate cancer has been met.  38 C.F.R. § 3.159(c)(4).  

With respect to the issue of service connection for hypertension, the Board acknowledges that the Veteran has not been afforded a VA medical examination.  In this case, there is no competent evidence indicating that hypertension occurred in service, evidence establishing that hypertension manifested during the applicable presumptive period, and there is no indication in the record that hypertension is associated with service.  Further, the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between hypertension and active service.  As such, there is no duty to provide a VA medical examination or obtain a VA medical opinion with respect to this claim.  The Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating this claim of service connection, because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 375-75 (2002); however, in the absence of evidence of an in-service disease or occurrence, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's hypertension would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service disease or occurrence, and could only result in a speculative or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's hypertension and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

The holding in Charles was clearly predicated on the existence of evidence of both an in-service disease or occurrence and a current diagnosis.  Referral of the issue of service connection for hypertension for a VA examination or to obtain a VA medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked regarding the claim of the Veteran's hypertension because there is no reasonable possibility that such assistance would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 30159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.  


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In this case, hypertension (as cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. 

The following diseases are deemed associated with herbicide exposure, under current VA regulation: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 C.F.R. § 3.309(e).  

Note (2) of 38 C.F.R. § 3.309(e) indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).
	
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension Analysis

The Veteran contends that his currently-diagnosed hypertension is a result of his active duty service.  Specifically, he asserts that hypertension was caused by exposure to Agent Orange. 

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012).  Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

After a review of all the lay and medical evidence of record, the Board first finds that service connection for hypertension on a presumptive basis as due to exposure to herbicides is not warranted.  The Veteran's DD Form 214 shows that he served in the Republic of Vietnam and was awarded the Vietnam Service Medal and the Combat Medical Badge.  As such, exposure to herbicides, including Agent Orange, during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, as mentioned above, hypertension is not a disease that has been deemed associated with herbicide exposure under VA regulation; therefore, a medical nexus may not be presumed as a matter of law.  38 C.F.R. § 3.309(e), Note (2).  Notwithstanding the inapplicability of the herbicide presumptive service connection regulations, the Board is obliged to fully consider the Veteran's claim on a direct basis.  See Combee, 34 F.3d at 1043-44.  

The Board next finds that the weight of the evidence shows that no vascular injury or disease occurred during service, and no chronic symptoms of hypertension were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for a vascular injury or high blood pressure.  During the November 1970 service separation medical examination, the vascular system was clinically evaluated as normal, and the blood pressure reading was within normal limits (i.e., 124/78).  Because service treatment records, which are complete, show no vascular injury, vascular disease, or symptoms of hypertension during service, and such conditions would have ordinarily been recorded during service because the vascular system was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of hypertension during service.  Furthermore, the Veteran has not contended that he experienced symptoms of hypertension during service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.  

The Board next finds that the weight of the evidence is against a finding that symptoms of hypertension were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.  The earliest evidence of a hypertension diagnosis reflected in the evidence of record is shown in private treatment records from 1988, approximately eighteen years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for hypertension for eighteen years after service separation is one factor that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board further finds that the weight of the evidence demonstrates that hypertension, which was first manifested many years after service, is not causally or etiologically related to service.  The Veteran submitted several documents in support of his appeal that reference the Institutes of Medicine's updated research for the biennial publication of "Veterans and Agent Orange," specifically referencing the 2006 and 2008 updates and the findings pertinent to hypertension.  In addition, the Veteran submitted a portion of the 2006 update of "Veterans and Agent Orange."  

The Board recognizes that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999).  The Board has considered and weighed the evidence submitted by the Veteran, but finds the submitted documents of no probative value.  The submitted documents, on their own, do not tend to establish a causal relationship between herbicide exposure and the Veteran's hypertension as they are generalized in nature and do not discuss causality.  Additionally, there is no competent medical evidence of record that has suggested a relationship between the Veteran's hypertension and active military service, including as the result of exposure to herbicides.  

Because the record does not show vascular injury, vascular disease, or chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, hypertension manifested to a compensable degree within one year of service separation, or hypertension otherwise related to service, direct and presumptive service connection, including as due to herbicide exposure, for hypertension may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board acknowledges the Veteran's contentions that while he was not diagnosed with hypertension until many years following service separation, he experienced intermittent signs of hypertension beginning shortly after service separation that went unnoticed because he was unable to afford medical insurance for physician appointments.  Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had high blood pressure readings at any given time, he has not been shown competent to identify latent symptoms of hypertension, or relate symptoms, patent or latent, to a diagnosis of hypertension.  The evidence does not show clinical documentation of hypertension until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate hypertension to active service is of no probative value.     

Upon review of the evidence of record, the weight of the competent and credible evidence demonstrates no vascular injury, vascular disease, or chronic symptoms of hypertension manifested in service; no symptoms of hypertension continuously manifested since service; hypertension was not manifested to a compensable degree within a year of service; and no nexus relationship between the Veteran's hypertension and service, to include herbicide exposure.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, including presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Propriety of the Reduction of the Rating for Residuals of Prostate Cancer 

Disability Ratings - General Principles

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10.  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

Propriety of the Rating Reduction Analysis

The Veteran was initially diagnosed with prostate cancer following a July 2007 biopsy.  The Veteran then underwent radical prostatectomy in September 2007.  The Veteran filed his original service connection claim for prostate cancer on December 26, 2007.  The RO granted service connection for prostate cancer in a June 2008 rating decision, based on the Veteran's presumed herbicide exposure while serving in the Republic of Vietnam during active service.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a).  The Veteran's service-connected prostate cancer was rated under Diagnostic Code 7528, malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b (2014).  

In the June 2008 rating decision that granted service connection for prostate cancer, an initial 100 percent disability rating was assigned, but indicated that since the Veteran's condition was likely to improve, the disability rating was not considered permanent and was subject to a future review examination.  In addition, based on the Veteran's erectile dysfunction, the RO granted special monthly compensation to the Veteran under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  In a March 2009 rating decision, the Veteran's prostate cancer disability was rated as 20 percent disabling based on residuals (voiding dysfunction), with an effective date of June 1, 2009.  The Veteran disagrees with the RO's March 2009 rating decision that reduced his initial disability rating for prostate cancer from 100 to 20 percent.  Instead, the Veteran believes his prostate cancer disability should be rated as 100 percent disabling throughout the entire rating period under appeal.  

As mentioned above, this case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Fenderson, 12 Vet. App. 119.  That is to say, the RO and the Board have considered whether there have been times since the effective date of the award when the prostate cancer residuals disability has been more severe than at others.  Id.  

Prostate cancer is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, which covers malignant neoplasms of the genitourinary system and provides for an initial 100 percent disability rating.  However, each such cancerous disorder is subject to a VA examination six months after the cessation of surgical, X-ray, antineo- plastic chemotherapy or other therapeutic procedure.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  Thereafter, based upon that or any subsequent VA examination, the disability rating is open to revision in accordance with the criteria set forth in 38 C.F.R. § 3.105(e).  If there is no local reoccurrence or metastasis, the service-connected genitourinary disease is to be rated on residuals as a voiding dysfunction or a renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating decision proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e). 

Initially, the Board has considered whether the rating reduction claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344 (2014).  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the RO's action was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

In the present case, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.  In other words, this is, in essence, a staged rating case, not a formal reduction case, because of the clear temporal element of Diagnostic Code 7528.  In short, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 7528. 

The Board notes the Court's decision in Tatum v. Shinseki, in which the Court held that, if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) was not required.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (Tatum I).  The Court explained that the plain meaning of 
38 C.F.R. § 3.105(e) was that such notice is warranted only where there is a reduction in compensation payments currently being made.  Id.  Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA previously held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  In Tatum I, a single rating decision on appeal assigned staged 100 percent and 10 percent ratings for prostate cancer residuals under Diagnostic Code 7528, such that there never was any reduction in compensation payments, as no compensation was being paid prior to the rating decision at issue. 

However, the facts of Tatum I can be distinguished from the present case, such that the Board finds that 38 C.F.R. § 3.105(e) notice is still necessary here.  In this regard, in the present case, unlike the facts of Tatum I, there was actually a reduction in the compensation payments being made, as the RO originally assigned a 100 percent rating for prostate cancer in a June 2008 rating decision, and only subsequently reduced the rating to 20 percent in a separate March 2009 rating decision.  In other words, at the time of the March 2009 rating decision that reduced the Veteran's compensation rating from 100 to 20 percent, the Veteran was already in receipt of compensation.  Thus, the procedural requirements of 38 C.F.R. 
§ 3.105(e) are still applicable in the instant case and must be addressed. 

On this issue, regardless, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction from 100 to 20 percent in a December 2008 rating decision, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  The Veteran did not request a hearing or submit additional evidence.  Subsequently, the final reduction action was issued in March 2009, and the 100 percent rating for prostate cancer was reduced to 20 percent.  In both the December 2008 proposed reduction and March 2009 final reduction rating decisions, the RO informed the Veteran that it was reducing the evaluation of the Veteran's prostate cancer disability from 100 to 20 percent based on the absence of active malignancy of the prostate cancer.  The effective date of the reduction, June 1, 2009, was the last day of the month after expiration of the 60-day period from the date of notice of the March 2009 final rating action, as set forth in the applicable VA regulation.  See 38 C.F.R. § 3.105(e).  Thus, all procedural requirements were met here pursuant to 38 C.F.R. § 3.105(e). 

After a review of all the evidence of record, both lay and medical, the Board finds that there is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under Diagnostic Code 7528 after June 1, 2009.  38 C.F.R. § 4.7.  As mentioned above, the Note following Diagnostic Code 7528 provides for the 100 percent disability rating to continue for no less than six months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  In this regard, the Court has held that "the date of 'cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure' refers to the date the veteran received final treatment for cancer, and does not include treatment for residuals of cancer or the residuals of the treatment for cancer."  Tatum v. Shinseki, 26 Vet. App. 443, 449 (2014) (Tatum II).  The Note further provides that, following VA examination at the expiration of the six-month period, if there has been no local reoccurrence or metastasis, the disability should be rated on the basis of residuals as a voiding dysfunction or a renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Board finds that the evidence of record indicates that cessation of the Veteran's treatment for prostate cancer was September 18, 2007, the date of the Veteran's radical prostatectomy.  There is no evidence or allegation that the Veteran had any further surgical treatment or underwent radiation, chemotherapy, or other therapeutic procedure subsequent to the September 18, 2007 prostatectomy.  The Board also finds that the evidence of record does not reveal local reoccurrence or metastasis of the Veteran's prostate cancer.  

An October 2007 private treatment record indicates the Veteran reported urinary incontinence and erectile dysfunction, but was otherwise progressing well following prostatectomy.  

A December 2007 private treatment record indicates the Veteran reported improved urinary incontinence and continued erectile dysfunction, and was otherwise progressing well following prostatectomy.  The Veteran's prostate-specific antigen (PSA) level was 0.04 ng/mL.  

In accordance with the regulatory provisions, the Veteran was afforded a VA examination in July 2008, seven months following the Veteran's radical prostatectomy.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  The VA examiner noted the Veteran's September 2007 prostatectomy and private treatment records indicating good post-operative progress.  The VA examiner also noted that the Veteran reported his PSA level to be less than 0.04 ng/mL, as last measured in April 2008, and denied any adjuvant chemotherapy or radiation therapy following the prostatectomy.  In conclusion, the VA examiner indicated that the Veteran's prostate cancer was in remission with no evidence of recurrent or metastatic disease.  

A July 2010 VA examination report indicates the Veteran reported continued urinary incontinence and erectile dysfunction.  The VA examiner noted that the Veteran reported that his PSA level was being assessed by his private physician every six months, and upon last measurement in July 2010, the Veteran's current level was less than 0.05 ng/mL.  In conclusion, the VA examiner reported the Veteran had a history of prostate cancer status post radical prostatectomy with secondary conditions of chronic stress incontinence and erectile dysfunction.  
 
A March 2011 VA treatment record indicates that the Veteran's PSA level was zero. A July 2012 VA treatment record indicates that the Veteran's PSA level remained undetectable.  

The Board emphasizes that, in accordance with the provisions of Diagnostic Code 7528, the RO correctly provided the Veteran with a mandatory VA examination in July 2008, and the 100 percent rating was correctly continued for well over six months after the September 18, 2007 radical prostatectomy (cessation of treatment for his prostate cancer).  The Veteran reported residuals of erectile dysfunction and urinary incontinence, but there is no evidence of active prostate cancer, and his PSA level did not reveal any active malignancy.  VA and private treatment records contained in the record from October 2007 forward do not reveal any active prostate cancer, nor has the Veteran contended that he has experienced local prostate cancer reoccurrence or metastasis.  Therefore, given that the 100 percent disability rating was in effect for no less than six months following cessation of therapeutic treatment of the Veteran's prostate cancer, and a lack of evidence demonstrating local reoccurrence or metastasis, the initial 100 percent rating for prostate cancer was properly discontinued effective June 1, 2009.  See 38 C.F.R. § 4.115b; Rossiello, 3 Vet. App. 430.  

Propriety of the Staged Rating Analysis

As mentioned above, the Veteran's prostate cancer disability is currently staged as follows: 100 percent disabling from December 26, 2007, to May 30, 2009; 40 percent disabling from June 1, 2009, to July 26, 2010; and 60 percent disabling from June 27, 2010, thereafter.  As the Board has found the final reduction action proper above, the Board will now consider whether the staged rating assigned following the rating reduction for residuals of prostate cancer was proper.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  In this regard, the RO assigned disability ratings for residuals of prostate cancer based on voiding dysfunction- specifically, evidence of the frequent changing of absorbent materials.  See 
38 C.F.R. § 4.115a.  The 60 percent rating is the maximum rating available for voiding dysfunction.  

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a, which provides that any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding.  Under urine leakage conditions (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 60 percent disability rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent disability rating requires the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent disability rating requires the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

Under urinary frequency conditions, a 40 percent disability rating requires a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  A 20 percent disability rating requires a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent disability rating requires a daytime voiding interval between two and three hours, or; awakening to void two times per night.  38 C.F.R. § 4.115a. 

Under obstructed voiding conditions, a 30 percent disability rating requires urinary retention requiring intermittent or continuous catheterization.  A 10 percent disability rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry demonstrating markedly diminished peak flow rate (less than 10 cc/sec); 
(3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A noncompensable disability rating requires obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  38 C.F.R. § 4.115a.  

Renal dysfunction is also evaluated under 38 C.F.R. § 4.115a.  A 100 percent disability rating requires regular dialysis or such dysfunction that precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, a BUN [blood urea nitrogen] level more than 80 mg% [milligrams of urea nitrogen per 100 milliliters of blood]; or a creatine level more than 8mg% [milligrams of serum creatine per 100 milliliters of blood]; or, markedly decreased function of the kidney or other organ systems, especially cardiovascular.  An 80 percent disability rating requires persistent edema and albuminuria with a BUN level of 40mg% to 80mg%; or a creatine level of 4mg% to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent disability rating requires constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent disability rating requires albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A noncompensable disability rating requires albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  

After a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding of a rating in excess of the 40 percent currently assigned, from June 1, 2009, to July 26, 2010.  Further, the Board finds that the weight of the evidence is against a finding of a rating in excess of the 60 percent currently assigned, from July 27, 2010, thereafter. 

The Veteran was afforded a VA examination in July 2008, seven months following radical prostatectomy.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  As mentioned above, the VA examiner found the Veteran's prostate cancer to be in remission without any evidence of recurrent or metastatic disease.  However, the VA examiner determined that the Veteran was experiencing post-operative residuals of urinary incontinence, urinary frequency, nocturia, and erectile dysfunction.  Specific to urinary incontinence, the VA examiner indicated that the Veteran reported wearing absorbent materials to control the incontinence, and changing the absorbent materials most often only once per day, but occasionally twice per day.  Specific to urinary frequency and nocturia, the VA examiner indicated the Veteran was voiding five to six times during the day, and awakening to void one to two times per night.  Specific to erectile dysfunction, the VA examiner indicated that the Veteran reported a loss of erectile power, but denied any penile deformity.  Finally, the VA examiner indicated that there was no evidence of renal dysfunction as the Veteran's BUN and creatine levels, as measured in December 2007, were 12.0 mg% and 1.0 mg% respectively.  

In the March 2009 final reduction action, on the basis of the July 2008 VA examination, the RO assigned a 20 percent disability rating for residuals of prostate cancer, based upon continual urine leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  See 38 C.F.R. § 4.115a.  In addition, the Veteran was already in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  

Subsequent to the March 2009 final reduction action, the Veteran submitted additional statements and medical evidence in support of the appeal.  In addition, the Veteran was afforded a VA examination in July 2010.  Upon examination, the VA examiner indicated that the Veteran experienced frequent stress incontinence requiring the use of eight to nine absorbent pads daily.  The VA examiner also indicated the Veteran's complaints of voiding frequency; specifically, having to void six to eight times during the day and awakening to void three to four times per night.  The VA examiner further indicated the Veteran's continued complaints of erectile dysfunction, but noted no penile deformity.  In August 2010, following review of the new evidence, the RO granted an increased rating from 20 to 40 percent disabling from June 1, 2009, to July 26, 2010, and to 60 percent disabling effective July 27, 2010, the date of the VA examination.  

The Board finds that prior to July 27, 2010, the weight of the evidence demonstrates that the Veteran's disability was manifested by urinary incontinence requiring the wearing of absorbent materials which must be changed two to four times per day.  

Evidence against a finding of an increased rating is contained in a July 2008 VA examination report, in which the VA examiner indicated the Veteran reported only changing absorbent materials one to two times per day, and in a February 2009 private treatment record, which indicates the Veteran reported using three absorbent pads per day.  In the August 2009 Substantive Appeal, the Veteran also indicated that he was changing absorbent materials one to two times per day.  However, the Veteran indicated that he was changing absorbent materials infrequently only as a cost-saving measure.  The Veteran further indicated that even when he would change absorbent materials more frequently (four and even six times per day), he would experience the same sensations of wetness and odor that he experienced when changing absorbent materials less frequently.  

The Board finds the Veteran's statements regarding the frequency of which he was required to change absorbent materials competent and credible for rating purposes.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran reports that he was experiencing symptoms of wetness and odor regardless of the frequency of which he changed absorbent materials, he acknowledged that he was only changing absorbent materials two times per day.  These statements are consistent with the clinical evidence of record which document the Veteran changing absorbent materials two times per day.  As such, the Board finds that prior to July 27, 2010, the Veteran's disability picture more closely approximates the criteria for the 40 percent disability rating.  See 38 C.F.R. § 4.7.  

Additional medical and lay evidence does not indicate that a higher disability rating is warranted prior to July 27, 2010.  A February 2009 private treatment record indicates the Veteran reported gradually increasing urinary frequency; specifically, having to void every two hours during the day, and awakening to void four times per night.  In an April 2009 statement, the Veteran reported difficulty with urinary frequency, urinary incontinence, and sexual dysfunction.  The Veteran reported that despite taking medication for urinary urgency, he must always be aware of the location of the nearest bathroom.  In a May 2009 statement, the Veteran reported that his medication was increased to control the urinary urgency.  A May 2009 VA mental health examination report indicated that the Veteran reported awakening to void two to three times per night.  A July 2010 VA polysomnography report indicted the Veteran reported awakening to void one to two times per night.  While the Board has considered this additional evidence regarding urinary frequency and urgency, a 40 percent disability rating is the maximal rating provided for urinary frequency in the Rating Schedule.  

The Board finds that from July 27, 2010, forward, the weight of the evidence demonstrates that the Veteran's disability was manifested by urinary incontinence requiring the wearing of absorbent materials which must be changed more than four times per day.  As discussed above, the July 2010 VA examination report indicates the Veteran reported changing absorbent materials eight to nine per day.  As such, the Board finds that from July 27, 2010, forward, the Veteran's disability picture more closely approximates the criteria for the 60 percent disability rating, the maximal disability rating for voiding dysfunction.  See 38 C.F.R. § 4.7.  

A disability rating for residuals of prostate cancer based upon renal dysfunction has been consideration for the entire rating period on appeal.  38 C.F.R. § 4.115a.  Private and VA treatment records dated after June 1, 2009, are negative for any evidence of edema, albuminuria, or hypertension with diastolic pressure predominantly 120 mm Hg or more.  There is also no indication of a BUN level greater than 40 mg%; a creatine level greater than 4 mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction; regular dialysis; or decreased function of the kidney, cardiovascular, or other organ system.  38 C.F.R. § 4.115a.  The July 2010 VA examination report indicates that the Veteran denied kidney problems.  The evidence of record does not show that the Veteran's prostate cancer disorder has been accompanied by any of the above symptoms of renal dysfunction.  

Regarding hypertension, the Veteran's blood pressure readings do no reveal hypertension with diastolic pressures predominantly 120 mm Hg or more.  Blood pressure readings contained in the record after June 1, 2009, include: 156/102 (August 2009, Veteran's own recorded blood pressure reading); 160/88 and 157/89 (March 2010 VA treatment record); 128/83 (April 2010 VA treatment record); 137/80 and 136/84 (July 2010 VA treatment record); 126/86 and 130/87 (March 2011 VA treatment record); and 147/84 and 143/75 (July 2012 VA treatment record).  None of these readings are indicative of diastolic pressures predominantly 120 mm Hg or more.  The evidence of record indicates that the Veteran has been continually prescribed anti-hypertensive medication since 1988; however, there is no evidence in the record of blood pressure readings with diastolic pressures predominantly 120 mm Hg or more with or without medication.  The highest diastolic pressure reading contained in the record is 109 mm Hg found in a July 1988 private treatment record.  As such, the evidence does not show diastolic pressures predominantly 120 mm Hg or more, which is required for a 60 percent disability rating for renal dysfunction.  

In consideration of other applicable disability ratings, the Board has considered the Veteran's consistent and continual reports of erectile dysfunction as a residual symptom following radical prostatectomy.  In this regard, erectile dysfunction is already included as part of the Veteran's service-connected prostate cancer disability, albeit as a non-compensable residual symptom.  In addition, as mentioned above, the Veteran is already in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) for the loss of use of a creative organ.  Nevertheless, the Board has considered a separate disability rating for erectile dysfunction, which is rated by analogy to "penis, deformity, with loss of erectile power" under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  This Diagnostic Code provides for a single 20 percent rating for a deformity of the penis with loss of erectile power.    

In this case, while there is a confirmed diagnosis of erectile dysfunction, there is nothing in the evidence of record that points to a deformity of the penis, and the Veteran does not contend otherwise.  Both the July 2008 and July 2010 VA examination reports specifically indicated no penile deformity present.  Therefore, the Board finds that the Veteran does not meet the criteria for a separately-compensable 20 percent disability rating under Diagnostic Code 7522.  38 C.F.R. § 4.115b.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board does not question the sincerity of his belief that the prostate disorder has warranted a higher rating throughout the entire period in which a 100 percent evaluation has not been granted.  Nevertheless, while his reports of voiding dysfunction have been accepted as competent and credible, the Veteran has not been shown to have the appropriate training or expertise to provide a probative opinion on a complex medical matter, such as the overall severity of the prostate disorder within the context of the rating criteria.  See Jandreau, 492 F.3d at 1377.  As such, his contentions, standing alone, are insufficient to warrant a higher evaluation than that which has been assigned.

In sum, the weight of the competent and credible evidence shows that reduction of the Veteran's total schedular evaluation for prostate cancer was proper.  Further, the weight of the competent and credible evidence shows that the Veteran's residual symptoms have warranted a rating of 40 percent disabling, but no higher, from June 1, 2009, to July 26, 2010, and a rating of 60 percent disabling, but no higher, from July 27, 2010, thereafter, based on voiding dysfunction.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected residuals of prostate cancer are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in 38 C.F.R. § 4.115a and 38 C.F.R. § 4.115b fully address the Veteran's current symptomatology associated with his prostate cancer following radical prostatectomy.  In this regard, the Veteran's current residual disability is manifested by urinary leakage, which is specifically contemplated by the Rating Schedule.  38 C.F.R. §§ 4.115a.  

In this case, the problems reported by the Veteran regarding the service-connected residuals of prostate cancer are specifically contemplated by the criteria discussed above.  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hypertension is denied.  

For the appeal period since June 1, 2009, entitlement to restoration of the previously assigned 100 percent rating for prostate cancer is denied.

For the appeal period from June 1, 2009, to July 26, 2010, a rating in excess of the 40 percent currently assigned for prostate cancer residuals is denied.  

For the appeal period since July 27, 2010, a rating in excess of the 60 percent currently assigned for prostate cancer residuals is denied.  


REMAND

Review of the evidentiary record reveals that the issue of entitlement to an initial rating in excess of 30 percent for PTSD with alcohol dependence in remission must be remanded for further evidentiary development before the Board may consider the merits of the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 
38 C.F.R. § 3.159(c), (d) (2014).  

The record reflects that the Veteran's most recent VA examination for PTSD was in August 2011.  The August 2011 VA examination report indicates that the Veteran demonstrated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The fact that a VA examination is over three years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, however, in the November 2011 Substantive Appeal, the Veteran indicated that his "problems associated with PTSD continues [sic] to increase."  In addition, the Veteran indicated that he experiences increased mood swings and outbursts of anger.  Further, in several statements, the Veteran has indicated an increased use of alcohol and alcohol dependence.  Because of the evidence of possible worsening since the most recent VA examination, a new examination is needed to assist in determining the current severity of the service-connected PTSD.  Snuffer, 10 Vet. App. at 400.  

Accordingly, the case is REMANDED for the following actions:


1. Obtain updated VA treatment records of the Veteran and associate them with the file. 

2. Schedule the Veteran for a VA examination to determine the current nature and severity of the PTSD.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered.    

3. After completion of the foregoing and all other necessary development, the AOJ should readjudicate the issue of entitlement to an increased rating for PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


